Houghton, J. (dissenting):
The machine which the defendant manufactured for the plaintiff’s assignor was manufactured for a special purpose, and the purchaser was entitled to a reasonable time for examination, and that reasonable time included time enough' to put the machinery in motion and see whether or not it operated properly. (Brown v. Foster, 108 N. Y. 387.) But the purchaser could waive such examination and test if it saw fit..- I think the learned trial court was right in saying that the giving of the chattel mortgage by the purchaser was such an assumption of ownership as constituted an acceptance which the purchaser could not thereafter retract. There *549are no fast and loose rules respecting goods purchased under an executory contract of sale. After discovery, or an opportunity to discover any defects in goods so • purchased, the purchaser must promptly exercise his right to reject, or he will be conclusively presumed to have accepted. (Coplay Iron Co. v. Pope, 108 N. Y. 232.) If the vendee, after delivery to himself with an opportunity to inspect, sells to another, or attempts to sell or alters the nature of the property, he is deemed to have accepted the same and to have waived inspection or defects. (Brown v. Foster, supra.) There can be nothing more inconsistent with the claim that the property had not been accepted by the buyer, and that he still retained the right to reject, than for the buyer to give a chattel mortgage thereon, as the plaintiff’s assignor did, specifically mentioning and describing the press which the defendant delivered to it. In my judgment it was too late, after having exercised such a right of ownership, to reject the machine on the ground that it did not conform to the contract, and seek to rescind the contract of purchase. There was an express warranty in the defendant’s agreement, and the plaintiff’s assignor should be remitted to a remedy on that rather than be permitted to rescind its contract of purchase.
For these reasons I think the judgment appealed from was right and should be affirmed.
Judgment reversed, new trial ordered, costs to appellant to abide event.